  Case 2:19-cv-00236 Document 491 Filed 07/08/20 Page 1 of 1 PageID #: 5473



                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     CHARLESTON DIVISION


 DON BLANKENSHIP,

                       Plaintiff,

vs.                                                          Civil Action No. 2:19-cv-00236

 FOX NEWS NETWORK, LLC,
 ET AL.,

                       Defendants.


                                             ORDER

       Pending before the Court are Plaintiff’s Motions to Compel Production of Documents to

Defendants MSNBC Cable, LLC, Fox News Network, LLC, American Broadcasting Companies,

Inc., WP Company LLC, and Cable News Network, Inc. [ECF Nos. 484, 486, 487, 488, and 489,

respectively] An informal telephonic conference on this matter is scheduled for Friday, July 10,

2020 at 1:00 p.m. at the Elizabeth Kee Federal Building, 601 Federal Street, Bluefield, WV before

the undersigned. Counsel have been provided the call-in information via email.

       The Clerk is requested to distribute a copy of this Order to all counsel of record.

       ENTER: July 8, 2020.
